          Case 1:18-cv-01239-NONE-SAB Document 44 Filed 05/05/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   CHAD ENGLERT, et al.,                               Case No. 1:18-cv-01239-NONE-SAB

11                  Plaintiffs,                          ORDER VACATING MAY 6, 2020
                                                         HEARING ON MOTION FOR APPROVAL
12           v.                                          OF SETTLEMENT AGREEMENT

13   CITY OF MERCED,

14                  Defendant.

15

16          The parties filed a joint motion for approval of a settlement agreement on April 6, 2020.

17 (ECF No. 38.) The matter was referred to the undersigned and a hearing was set on May 6,

18 2020. (ECF No. 39.)

19          The Court, having reviewed the record, finds this matter suitable for decision without oral

20 argument. See Local Rule 230(g). Accordingly, the matter is taken under submission. The

21 previously scheduled hearing set on May 6, 2020 is HEREBY VACATED and the parties will

22 not be required to appear at that time.

23
     IT IS SO ORDERED.
24

25 Dated:     May 5, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
